 1   TIMOTHY M. COLLIER, STATE BAR NO. 030431
     LAW OFFICE OF TIMOTHY M. COLLIER, PLLC
 2   3295 North Drinkwater Blvd., Suite 9
 3   Scottsdale, Arizona 85251
     Tel. (480) 855-1842
 4
     Fax (480) 718-8759
 5   timothy.collier@tmcollierlaw.com
 6   Attorney for Plaintiff
 7                         IN THE UNITED STATES DISTRICT COURT
 8
                            IN AND FOR THE DISTRICT OF ARIZONA
 9
10
      CHAD LANDAU, an individual and on              Chapter 11 Proceeding
11    behalf of BRIDGE ENTERTAINMENT,
12    LLC, an Arizona limited liability              Case No. 2:20-bk-06897
      company; BKN INVESTMENTS, LLC,
13    an Arizona limited liability company;
14    BKN REAL ESTATE, LLC, an Arizona                No. 2:20-ap-00169-BKM
      limited liability company; CS
15    CHANDLER REAL ESTATE, LLC, an
16
      Arizona limited liability company;               NOTICE OF ERRATA
      DIEGO POPS, LLC, an Arizona limited
17    liability company; DIEGO POPS
      HOLDINGS, LLC, an Arizona limited
18
      liability company; and SCOTTSDALE
19    ROAD RESTAURANT, LLC, an Arizona
      limited liability company; JOHN MOON,
20
      an individual; EDUARDO ESCOBAR, an
21    individual; D2W, LLC, an Arizona
      limited liability company; KAREN
22
      DORIS, LLC, an Arizona limited liability
23    company,
24
                     Plaintiffs,

25             vs.
26
      RYAN and CAITLIN JOCQUE, husband
27    and wife.
28                    Defendants.



     Case 2:20-ap-00169-DPC         Doc 2 Filed 06/17/20 Entered 06/17/20 16:15:53   Desc
                                    Main Document    Page 1 of 3
 1
           COMES NOW, Plaintiff John Moon, hereby files this Notice of Errata to correct
 2
 3   the caption in the Notice of Removal filed June 17, 2020 (Doc. 1) to reflect all Plaintiffs
 4
     and should have been captioned as follows: “CHAD LANDAU, an individual and on
 5
 6
     behalf of BRIDGE ENTERTAINMENT, LLC, an Arizona limited liability company;

 7   BKN INVESTMENTS, LLC, an Arizona limited liability company; BKN REAL
 8
     ESTATE, LLC, an Arizona limited liability company; CS CHANDLER REAL ESTATE,
 9
10   LLC, an Arizona limited liability company; DIEGO POPS, LLC, an Arizona limited
11
     liability company; DIEGO POPS HOLDINGS, LLC, an Arizona limited liability
12
13   company; and SCOTTSDALE ROAD RESTAURANT, LLC, an Arizona limited liability
14   company; JOHN MOON, an individual; EDUARDO ESCOBAR, an individual; D2W,
15
     LLC, an Arizona limited liability company; KAREN DORIS, LLC, an Arizona limited
16
17   liability company, Plaintiffs.”
18
           Additionally, page 1, lines 26-7 states: “the Movant commenced Chapter 11
19
20   bankruptcy, Case No. 2:20-bk-06897” but should have stated: “Plaintiff Chad Landau
21
     commenced Chapter 11 bankruptcy, Case No. 2:20-bk-06897”.
22
23
           RESPECTFULLY SUBMITTED on this 17th day of June, 2020.

24
25                                          By/s/ Timothy M. Collier
26                                            TIMOTHY M. COLLIER
                                              3295 North Drinkwater Blvd., Suite 9
27                                            Scottsdale, Arizona 85251
28                                            Attorney for Plaintiff John Moon



     Case 2:20-ap-00169-DPC      Doc 2 Filed 06/17/20
                                                 -2-    Entered 06/17/20 16:15:53   Desc
                                 Main Document     Page 2 of 3
 1
 2                                CERTIFICATE OF SERVICE
 3         I certify that on June 17, 2020, a copy of the foregoing NOTICE OF ERRATA
 4   was served upon counsel of record via electronic mail as follows:
 5
 6
     William G. Klain
     Michelle Swann
 7   Lang & Klain, P.C.
     6730 N. Scottsdale Road, Suite 101
 8
     Scottsdale, Arizona 85253-4408
 9   filing@lang-klain.com
     Attorneys for Defendants
10
11   Patrick F. Keery
     Keery McCue, PLLC
12
     6803 East Main Street, Suite 1116
13   Scottsdale, AZ 85251
     pfk@keerymccue.com
14
     Attorney for Chad Landau
15   in Bankruptcy Case
16
17   s/ Tremain Davis
     Tremain Davis
18
19
20
21
22
23
24
25
26
27
28



     Case 2:20-ap-00169-DPC      Doc 2 Filed 06/17/20
                                                 -3-    Entered 06/17/20 16:15:53   Desc
                                 Main Document     Page 3 of 3
